IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40563
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RUBEN CADENA-SANTOS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L-01-CR-8-1
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Ruben Cadena-Santos appeals his guilty-plea conviction of

being found in the United States after deportation, a violation

of 8 U.S.C. § 1326.    He argues that his indictment is deficient

because it does not allege general intent.     Cadena acknowledges

that his argument is foreclosed by United States v. Guzman-

Ocampo, 236 F.3d 233 (5th Cir. 2000), cert. denied, 121 S. Ct.

2600 (2001).   See also United States v. Berrios-Centeno, 250 F.3d

294, 297 (5th Cir.), cert. denied, 122 S. Ct. 288 (2001).     He



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40563
                               -2-

raises the issue only to preserve it for review by the Supreme

Court.

     The judgment of the district court is AFFIRMED.